—Order, Supreme Court, New York County (Robert Lippmann, J.), entered January 24, 1997, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
As a provisional employee of defendant Housing Authority, plaintiff, who was terminated for failing to report to work and thereafter failing to return, request leave or provide sufficient explanation for his absence, was not entitled to a hearing under Civil Service Law § 75 (Matter of Tyson v Hess, 66 NY2d 943). Nor was there merit to plaintiff’s cross motion for leave to amend the complaint to assert a cause of action under Labor Law § 201-d, implicitly denied in the order appealed from. Plaintiff’s allegations of political discrimination and of other bad faith by defendants in their treatment and termination of him were conclusory and unsubstantiated. The alleged offending statement upon which plaintiff bases his libel claim was qualifiedly privileged since it was made in the context of a review or evaluation of plaintiff’s performance by a superior, and no proof was submitted to raise any factual issue regard*89ing defendants’ actual malice, personal spite, or culpable recklessness or negligence (see, Kasachkoff v City of New York, 107 AD2d 130). Concur—Murphy, P. J., Sullivan, Rubin, Tom and Mazzarelli, JJ.